Title: Thomas Cooper to Thomas Jefferson, 19 September 1817
From: Cooper, Thomas
To: Jefferson, Thomas


                    
                        Dear sir
                        19 Sepr 1817 Philadelphia
                    
                    I have seen two persons as teachers of the Classics neither of whom will suit. I have twice written to the person at Frankford according to his advertisement as Varro, and as F.G. but I have not seen or heard from him. shall I advertise? With reference for information to myself?
                    I have seen Col: Basset of Williamsburgh to day, and have declined that situation finally. Mr Hare I believe wishes to go there. Your proposal for Charlotteville, is uncertain and remote: but I have my plan before me here untill the middle of next summer. I think I shall give a course of chemical lectures at Richmond in the Spring. If I have time, I will draw up the elements of political Economy in the form of Lectures.
                    It is likely I may have inducements to stay here. If not, I would turn my thoughts to Charlotteville. But many points require to be considered and settled, whoever you engage for that situation.
                    He will want 1st an apartment for Philosophical Instruments and minerals that will injure by exposure to the action of chemical Vapours. 2ly a Laboratory and a lecture room for Chemistry. 3ly tho’ not necessary, some place for a workshop would be extremely convenient; for at such a place he must learn to put his own instruments in order.
                    
                    By whom do you propose that the Philosophical & Chemical stock in trade should be furnished? I could not replace my instruments, chemical drugs & apparatus, minerals, & books immediately relating to Philosophical Subjects un one cent under 2500 Dollars. setting me out of contemplation, where will you procure a philosopher with the necessary stock in trade? We are not rich as you well know. This should be settled.
                    Again Philosophical & Chemical Lectures without experiments, would amount to no instruction whatever. I calculate my expences in this way for a course in Philadelphia at 300 Dlrs for articles quæ ipso usu consumuntur. It would cost about 100 Dlrs at Charlotteville. I suggest to you these Items of consideration, which long experience   has suggested to me. You will find much difficulty in procuring a person able to teach  both french & latin: & still more in procuring a teacher of Chemistry Mineralogy, Botany, Zoology, & Anatomy all in one person. I could manage tolerably perhaps for the elements of Botany, Anatomy & Physiology; but of Zoology & comparative Z Anatomy I should know nothing but what I should find in Cuvier & La Marck: in english, there is absolutely nothing. I have read the first volume of La Marck’s late edition of Les Animaux sans Vertebres with great interest. All I read shews me how far the french are beyond the english. I should therefore be compelled to confess my incompetence to all the  requisites you look for in a professor; and really I do not know at present any person more competent than I am.  You would not wish for any teacher at your College as a Mathematician beyond the higher questions of alegbra, and with competent knowledge of the fluxionary calculus. I think such a person might be found in America. In England the Mathematicians are not eminent, & if you were to procure a frenchman, he wd not be able to convey his knowledge.
                    However, tell me what enquiries I shall make; how I shall proceed, & in brief how I shall serve you. Wherever I go, if indeed I do go from Philadelphia, I must go where I can take a house; for my family consisting of a wife, three young Children & my wife’s Sister, I must have room to turn round.
                    I have a strong Opinion that Richmond might build a hospital to furnish Subjects for anatomical demonstration and Clinical Lectures, & then establish a medical school. I greatly wonder your State has never had this in contemplation. I have not suggested this Idea yet; for I want to see Richmond before I mature it.
                    M. Correa, proposes visiting you at Montecello, in October. Believe me always your faithful & obliged friend.
                    Thomas Cooper
                 